Doerr, J. P., and O’Donnell, J. (dissenting).
We respectfully dissent. In our view, the recorded conversation of the defendant with Mastracco, although vague and suspicious, did not constitute independent corroborative evidence necessary for a conviction (CPL 60.22). We conclude that the recorded conversation failed to harmonize with Mastracco’s narration of the murder plot, thus failing to supply the necessary connection between the defendant and Dawn Grillo’s murder (see, People v Moses, 63 NY2d 299, 306; People v Cunningham, 48 NY2d 938, 940). (Appeal from judgment of Herkimer County Court, *942Bergin, J.—murder, second degree.) Present—Doerr, J. P., Boomer, O’Donnell, Pine and Schnepp, JJ.